DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-10 and 12, drawn to a brassiere having (or a garment including a brassiere having) joined underwires, classified in A41C3/124.
II. Claim 11, drawn to a method of 3D printing a brassiere, classified in B29C64/00.
Inventions II and I are related as process of making and product made, respectively.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process (e.g., sewing instead of 3D printing).
Applicant is further required to elect one of the following patentably distinct species:
Species 1 – depicted in Figs. 1-3
Species 2 – depicted in Fig. 11
The species are independent or distinct because Species 1 is drawn to brassiere having a first cup and a second cup, each cup having a respective channel receiving a respective underwire, wherein each underwire extends substantially through the entire length of the respective channel, and Species 2 is drawn to brassiere having a first cup and a second cup, each cup having a respective channel receiving a respective underwire, wherein each underwire extends only about two thirds through the length of the respective channel, such that each channel includes an empty channel portion along the lateral wings of the brassiere.

Applicant is required to further elect one of the following groups:
Subspecies A – depicted in Figs. 4 and 9-10D
Subspecies B – depicted in Fig. 5
Subspecies C – depicted in Fig. 6
Subspecies D – depicted in Figs. 7-8
Subspecies E – depicted in Figs. 12A-12B
Subspecies F – depicted in Fig. 13
The subspecies are independent or distinct because Subspecies A illustrates a pair of substantially smooth underwires with no notches or indentations, joined at a single point of rotation; Subspecies B illustrates a pair of underwires each having an inwardly indented joining end such that each joining end is bent to face the opposing underwire; Subspecies C illustrates a pair of substantially smooth underwires with no notches or indentations, joined using a supporting clip; Subspecies D illustrates a pair of underwires wherein at least one of the underwires includes an indentation spaced from the respective joining ends of the underwires, the underwires being joined at the indentation; Subspecies E illustrates a pair of underwires each having a plurality of notches formed on inner and outer surfaces of the underwires, wherein the underwires are further joined together using a support element; and Species F illustrates an underwire having an outwardly indented joining end.
In addition, these species/subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/subspecies, or a single grouping of patentably indistinct species/subspecies, for prosecution on the merits to Currently, none of the claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species/subspecies as set forth above because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and or/ 35 U.S.C. 112, first paragraph
Applicant is advised that the reply to this requirement to be complete must include i) an election of a species/subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and ii) identification of the claims encompassing the elected species/subspecies or grouping of patentably indistinct species/subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species/subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/subspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
	A telephone call was not made to Applicant’s representative to request an oral election to the above restriction requirement, due to the complexity of both a restriction requirement and a species/subspecies election being involved.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOCELYN BRAVO/Primary Examiner, Art Unit 3732